SCHULTZ, Justice
(dissenting).
I dissent.
In general, federal estate taxes are required to be paid by the executor I.R.C. § 2002. The federal government is, with two exceptions, not concerned with where the burden of the tax falls. See I.R.C. §§ 2006-07 (apportions tax on beneficiary of life insurance proceeds and recipient of property by virtue of decedent’s power of appointment). The applicable state laws as to the devolution of property at death should govern the distribution of the remainder and the ultimate impact of the federal estate tax. Riggs v. Del Drago, 317 U.S. 95, 63 S.Ct. 109, 87 L.Ed. 106 (1942). Our state law provides that the federal estate tax “shall be paid from the property of the estate, unless the will of the decedent ... provides expressly to the contrary.” Iowa Code § 633.449 (1981).
I find no language in the decedent’s will that “expressly” states the tax is not to be paid by the estate. Although the will does specify that the tax shall be paid solely from the nonmarital bequests and devises, it does not state that nonprobate property is to be used to satisfy the tax. The majority does make this finding, yet it does so by discerning decedent’s implied intent and treating it as expressly provided. As the majority recognizes, the word express is usually contrasted with the word implied. Black’s Law Dictionary 521 (rev. 5th ed. 1979). Using legerdemain to avoid this distinction in an effort to cure the effects of inadequate draftsmanship results in a surprising and unnecessary interpretation of section 633.449.
I cannot agree with this interpretation and would reverse.